PER CURIAM.
In Dail v. South Dakota Real Estate Com’n, 257 N.W.2d 709 (S.D.1977), this Court vacated an order suspending appellant B. H. Dail’s license for one year and remanded the case to the South Dakota Real Estate Commission (Commission) for imposition of sanctions commensurate with the violation. On remand, the Commission suspended appellant’s license for one month and issued a letter of reprimand. The circuit court affirmed the Commission’s order. We affirm.
The issue on appeal is whether the Commission acted arbitrarily and capriciously in ordering the thirty-day suspension of appellant’s license. SDCL 1-26-36(6). Appellant operated his real estate office from a place other than his registered office in violation of SDCL 36-21-32; Dail v. South Dakota Real Estate Com’n, supra. Such a violation constitutes unprofessional conduct, SDCL 36-21-42.1(16), and authorizes action by the Commission, SDCL 36-21 — 42.
*905The Commission, by suspending appellant for one month and issuing a reprimand, acted within its discretion. SDCL 36-21-42; SDCL 1-26-36(6). We conclude that the Commission’s action was neither arbitrary nor capricious.
The order is affirmed.
WUEST, Circuit Judge, sitting for HENDERSON, J., disqualified.